335 F. Supp. 2d 267 (2004)
UNITED STATES OF AMERICA,
v.
Frank TORO
No. 3:02CR362PCD.
United States District Court, D. Connecticut.
July 6, 2004.
Christopher W. Schmeisser, Kari Anne Dooley, U.S. Attorney's Office-BPT, Bridgeport, CT, Kevin J. O'Connor, U.S. Attorney's Office-NH, New Haven, CT, for Plaintiff.

ORDER CORRECTING SENTENCE
DORSEY, District Judge.
Pursuant to the mandate from the Second Circuit [Doc. No. 43], Defendant was resentenced on June 29, 2004. Defendant has filed a Fed. R.Crim. P. 35(a) motion to correct sentence. In light of the recent United States Supreme Court decision *268 Blakely v. Washington, ___ U.S. ___, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004), the sentence rendered on June 29, 2004 is hereby ORDERED corrected as follows: Defendant shall serve a term of six months, with all other terms of the June 29 sentence to stand.
A more detailed memorandum shall follow.
SO ORDERED.